In the Supreme Court of Georgia



                                     Decided:     June 16, 2014


   S14Y0319. IN THE MATTER OF ROBERT BRUCE RICHBOURG.

      PER CURIAM.

      This disciplinary matter is before the Court on the Second Petition for

Voluntary Discipline filed by Respondent Robert Bruce Richbourg (State Bar

No. 604415). In In the Matter of Richbourg, 293 Ga. 576 (748 SE2d 460)

(2013), this Court recited the relevant facts and mitigating factors, but rejected

Richbourg’s first petition for voluntary discipline in which he requested a 12-

month suspension for his admitted violation of Rule 8.4 (a) (2) of the Georgia

Rules of Professional Conduct, see Bar Rule 4-102 (d). Although this Court

found the mitigating factors very similar to those in In the Matter of Seshul, 289

Ga. 910 (717 SE2d 262) (2011) (approximate 17-month suspension following

guilty plea to felony aggravated assault and misdemeanor battery, where brick-

throwing incident did not involve a client and seemed to arise from personal and

emotional problems), it rejected Richbourg’s request for a 12-month suspension,

noting that he had been convicted of two felony counts and his proposed
suspension would end long before his probation, whereas Seshul’s 34-month

suspension was the result of one felony and one misdemeanor plea, and would

last the length of Seshul’s probation. Therefore, in his second petition,

Richbourg agrees to accept a suspension for an indefinite period of time to end

at the expiration of three years from the date of this opinion or the termination

of his probation, whichever is longer. Additionally, Richbourg agrees to accept

any other conditions upon his reinstatement that this Court may find appropriate.

      Although Richbourg’s conduct was violent and egregious, no person was

physically harmed and no client suffered as a result of his actions. See Seshul;

In the Matter of Ortman, 289 Ga. 130 (709 SE2d 784) (2011). Further

Richbourg has shown a variety of mitigating factors as recited in Richbourg,

supra, including his otherwise exemplary history as a member of the Bar. After

reviewing the record, we agree to accept the petition and hereby suspend

Richbourg from the practice of law in Georgia for a period of time to end at the

expiration of three years from the date of this opinion or at the termination of his

probation, whichever is longer. At the conclusion of the initial three-year

suspension imposed in this matter, Richbourg may seek reinstatement by

demonstrating to the State Bar’s Office of General Counsel that he has met the

                                         2
conditions for reinstatement, specifically that his probation has terminated. If

the State Bar agrees that the conditions have been met, it will submit a notice of

compliance to this Court, and this Court will issue an order granting or denying

reinstatement. Richbourg is reminded of his duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. Indefinite suspension. All the

Justices concur.




                                        3